        Case 20-30967 Document 277 Filed in TXSB on 05/08/20 Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                                 ENTERED
                                                                                                05/08/2020
IN RE:                                           §
WATSON GRINDING &                                §       CASE NO: 20-30967
MANUFACTURING CO.                                §
       Debtor(s)                                 §
                                                 §       CHAPTER 11

                                 ORDER FOR SUPPLEMENT

        Burns Bowen Bair LLP must file a supplemental declaration in which it discloses any
“connections with the debtor, creditors, and any other party in interest, their respective attorneys
and accountants, the United States trustee or any person employed in the office of the United
States trustee.” Fed. R. Bankr. 2014(a).

       SIGNED May 8, 2020.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




1/1
